Exhibit 16.1 SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com February 15, 2011 Office Of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated February 14, 2011, of Polar Wireless Corp. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal, our audits of April 30, 2010 and 2009, and our review of their interim periods ending July 31 and October 31, 2010.We cannot confirm or deny that the appointment of Fazzari & Partners LLP, was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada CC: U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 202-551-5300 Phone 202-772-9252 Fax Seale and Beers, CPAsPCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV89107 (888)727-8251 Fax: (888)782-2351
